DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-11, 16-20, 24-27 and 29-30 is/are rejected under 35 U.S.C. 102[2][a] as being anticipated by Yan [US 2020/0022055].
As claim 1, Yan discloses a method of wireless communication performed by a user equipment (UE), comprising receiving, from a source base station (BS), an indication [Fig 1, Ref S208 is a message which send from source to UE, includes indicator for performing a handoff from first network device “source” to a target network device “target” by selecting a target that meet at least one or conditions and perform a handover from a protocol stack of source node to protocol stack of target node, Par. 0112-0115, 0135-0141, 0148-0151, 0208-0210, 0212-0219] that the UE is to perform a combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source while the UE performs radio resource control (RRC) processing to configure the handover via a target [Par. 0147, 0186, 0196, 0212-0219 discloses after selecting target, the terminal creates a target protocol stack for perform a handover to target and using source protocol stack for exchanging message in RRC with the source until the handoff from source to target is completed]; and performing the conditional handover to select a target base station and the two protocol stack handover to complete the handover based at least in part on the indication [Fig 1, Ref S208 is a message which send from source to UE, includes indicator for performing a handoff from first network device “source” to a target network device “target” by selecting a target that meet at least one or conditions and perform a handover from a protocol stack of source node to protocol stack of target node, Par. 0112-0115, 0135-0141, 0148-0151, 0186, 0196, 0208-0210, 0212-0219].  
As claim 2, Yan discloses the RRC connection reconfiguration request further includes a set of conditions that the UE is to use to select the target BS [Par. 0135-0151 disclose RRC message includes conditions to allows the UE to select a target].
As claim 3, Yan discloses performing the conditional handover comprises selecting the target BS based at least in part on a condition, of the set of conditions, being satisfied [Par. 0135-0151 disclose RRC message includes conditions to allows the UE to select a target BS when condition meet the criteria].
As claim 7, Yan discloses performing the conditional handover and the two protocol stack handover comprises: performing the conditional handover to select the target BS before releasing the source BS [Par. 0135-0151, 0208-0219 discloses a terminal perform a conditional handover before releasing the resource of source]; and performing the two protocol stack handover to complete a handover of the UE from the source BS to the target BS while a source connection between the UE and the source BS and a target connection between the UE and the target BS are active [Par. 0208-0219 discloses a terminal perform a handoff from source to target by using source protocol stack to exchange message with source and target protocol stack for exchanging target base station so that both links are active].
As claim 8, Yan discloses performing the conditional handover to select the target BS [Par. 0135-0151discloses condition]; and performing a dual connectivity handover to complete a handover of the UE from the source BS to the target BS [Par. 0208-0209 disclose DC handover].
[Fig 1, Ref S212 and Par. 0213-0216].
As claim 10, Yan discloses a method of wireless communication performed by a source base station (BS), comprising: determining that a user equipment (UE) is to perform a combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Fig 1, first network device which determines terminal need to perform a conditional handoff and source protocol stack and target protocol stack, send  Ref S202 a message in RRC to UE and the message, includes indicator for performing a handoff from first network device “source” to a target network device “target” by selecting a target that meet at least one or conditions and perform a handover from a protocol stack of source node to protocol stack of target node, Par. 0112-0115, 0135-0141, 0148-0151, 0186, 0196, 0208-0210, Par. 0212-0219 discloses after selecting target, the terminal creates a target protocol stack for perform a handover to target and using source protocol stack for exchanging message with the source until the handoff from source to target is completed] and transmitting, to the UE, an indication that indicates that the UE is to perform the conditional handover to select a target BS and a two protocol stack handover to complete handover [Fig 1, Ref S208 is a message which send from source to UE, includes indicator for performing a handoff from first network device “source” to a target network device “target” by selecting a target that meet at least one or conditions and perform a handover from a protocol stack of source node to protocol stack of target node, Par. 0112-0115, 0135-0141, 0148-0151, 0186, 0196, 0208-0210, 0212-0219].
As claim 11, this claim is rejected with similar rational as claim 2.
As claim 16, Yan discloses handover decision for the UE based at least in part on a measurement report received from the UE [Fig 1, Ref S202]; determine that the UE if  to perform the combination of the conditional handover and the two protocol stack handover based at least in part on performing the handover decision [Fig 1, Ref First network device determines if terminal need to perform conditional handover and first network device protocol stack and second network device protocol stack handover]; and perform respective handover preparations with multiple target BSs, of a set of target BSs, based at least in part on determining that the UE is to perform the combination of the conditional handover and the two protocol stack handover [Fig 1, Ref S204 and S205 discloses the first network device exchanges information with the second network devices]; and wherein the one or more processors, to transmit the indication, are configured to transmit the indication to the UE based at least in part on performing the respective handover preparations with the multiple target BSs [Fig 1, Ref 208].
As claim 17, Yan discloses performing the conditional handover and the two protocol stack handover comprises performing a random access channel (RACH) [Fig 1, Ref S212 and Par. 0213-0216].
As claim 18, this claim is rejected with similar rational as claim 1.
As claim 19, this claim is rejected with similar rational as claim 2.
As claim 20, this claim is rejected with similar rational as claim 3.
As claim 24, this claim is rejected with similar rational as claim 7.
As claim 25, this claim is rejected with similar rational as claim 8.
As claim 26, this claim is rejected with similar rational as claim 9.
As claim 27, this claim is rejected with similar rational as claim 10.
As claim 29, this claim is rejected with similar rational as claim 16.
As claim 30, this claim is rejected with similar rational as claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1, 10, 18 above, and further in view of Chang [US 2019/0380081].
As claim 4, Yan fails to fully disclose what Chang discloses transmitting, to the source BS, capability information that identifies a capability of the UE to perform at least one of the conditional handover, the two protocol stack handover, or a dual connectivity handover [Par. 0230-0234]; and wherein receiving the indication comprises receiving the indication based at least in part on transmitting the capability information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as disclosed by Chang into the teaching of Yan.  The motivation would have been to reduce the processing time during hand off.
As claim 12, Yan fails to fully disclose what Chang discloses receiving, from the UE, capability information that identifies a capability of the UE to perform at combination of the conditional handover and the two protocol stack handover [Par. 0230-0234];  and wherein determining that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover comprises: determining that the UE is to perform the conditional handover and the two protocol stack handover at least in part on receiving the capability information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing 
As claim 21, this claim is rejected with similar rational as claim 4.
As claim 28, this claim is rejected with similar rational as claim 12.
Claims 5, 13 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1, 10 and 18 above, and further in view of Park [US 2018/0279193].
As claim 5, Yan fails to disclose what Park discloses the indication is based at least in part on another indication from a mobility management entity (MME), wherein the other indication is based at least in part on at least one of: a type of application associated with the UE, a quality of service level associated with the UE, or an access point network (APN) type associated with a subscription profile of the UE [Par. 0186, 0276, 0278 and 0285 discloses indication based at least in part of QOS such as recovering from failure, context of UE]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing the indicator based on the QOS of the terminal as disclosed by Park into the teaching of Yan.  The motivation would have been to prevent data loss.
As claim 13, this claim is rejected with similar rational as claim 5.
As claim 22, this claim is rejected with similar rational as claim 5.
Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan as applied to claims 1, 10, 18 above, and further in view of Mosaic  [US 2020/0084683].
As claim 6, Yan fails to disclose fully what Mosaic discloses the indication is based at least in part on a prioritization of different types of handovers by the source BS. [Par. 0125]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Yan. The motivation would have been to reduce the processing time during hand off.
As claim 14, Yan fails to disclose fully what Moosavi discloses determining a priority of the at least one of the conditional handover, the two protocol stack handover, or a dual connectivity handover based at least in part on the other indication [Par. 0125].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Yan. The motivation would have been to reduce the processing time during hand off.
As claim 23, this claim is rejected with similar rational as claim 6.
Claims 1-3, 7-11, 16-20, 24-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin [US 2020/0120548] in view of Zhang [US 20200374773] and  Yan [US 20200022055].
[Figs 2-3, Ref S306 or S406 is a message which send from source to UE, includes indicator such as a type of handoff, timing and timing trigger “conditional handoff is timing trigger” for handoff from protocol stack of source node to protocol stack of target node, Par. 0116 and 0112] that the UE is to perform a combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source while the UE performs radio resource control (RRC) processing to configure the handover via a target [Figs 2-3, Ref S306 or S406 is a message which send from source to UE, includes indicator such as a type of handoff  such as handoff from a protocol stack of the source to a protocol stack of target, timing and timing trigger “conditional handoff is timing trigger” for using to trigger a hand of from source protocol stack to target protocol stack by releasing source protocol stack, Par. 0116 and 0122]; and performing combination of the conditional handover and the two protocol stack handover based at least in part on the indication [Fig 2, Ref S308 discloses UE performing a handoff from source protocol stack to target protocol stack and releasing the source connection when timer expired].  However, Jin fails to disclose what Zhang discloses the UE is to perform a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Fig 7-8 and 11-15 discloses Ref 701 for performing a two protocol stack from the source protocol stack to target protocol stack while Ref 701 continues downlink or uplink with Ref 702 via a source protocol stack of Fig 5-6 and 9-10 and processing RRC message to configure a handover via target protocol, Par. 0028, 0032, 0035].  However, Jin and Wang fail to disclose  what Yan discloses a UE for receiving an indicator to request to perform conditional handoff and a source protocol stack and target protocol stack [Fig 1, Ref S208 is a message which send from source to UE, includes indicator for performing a handoff from first network device “source” to a target network device “target” by selecting a target that meet at least one or more conditions and perform a handover from a protocol stack of source node to protocol stack of target node, Par. 0112-0115, 0135-0141, 0148-0151, 0186, 0196, 0208-0210, 0212-0219].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for receiving a message for requesting a terminal to perform conditional handoff and source protocol stack and target protocol stack handover from source  as disclosed by Yan into a method and system for performing a handover from a first protocol stack to another protocol stack such as dual protocol stack as disclosed by Zhang into the teaching of Jin.  The motivation would have been to prevent data loss.
As claim 2, Yan discloses the RRC connection reconfiguration request further includes a set of conditions that the UE is to use to select the target BS [Par. 0135-0151 disclose RRC message includes conditions to allows the UE to select a target].
[Par. 0135-0151 disclose RRC message includes conditions to allows the UE to select a target BS when condition meet the criteria].
As claim 7, Yan discloses performing the conditional handover and the two protocol stack handover comprises: performing the conditional handover to select the target BS before releasing the source BS [Par. 0135-0151, 0208-0219 discloses a terminal perform a conditional handover before releasing the resource of source]; and performing the two protocol stack handover to complete a handover of the UE from the source BS to the target BS while a source connection between the UE and the source BS and a target connection between the UE and the target BS are active [Par. 0208-0219 discloses a terminal perform a handoff from source to target by using source protocol stack to exchange message with source and target protocol stack for exchanging target base station so that both links are active].
As claim 8, Yan discloses performing the conditional handover to select the target BS [Par. 0135-0151discloses condition]; and performing a dual connectivity handover to complete a handover of the UE from the source BS to the target BS [Par. 0208-0209 disclose DC handover].
As claim 9, Yan discloses performing the conditional handover and the two protocol stack handover comprises performing a random access channel (RACH) procedure with the target BS before releasing the source BS [Fig 1, Ref S212 and Par. 0213-0216].
[Figs 2-3, Ref S306 or S406 is a message which send from source to UE, includes indicator such as a type of handoff, timing and timing trigger “conditional handoff is timing trigger” for handoff from protocol stack of source node to protocol stack of target node, Par. 0116 and 0112] and transmitting, to the UE, an indication that indicates that the UE is to perform the combination of a conditional handover and a two protocol stack handover [Fig 2, Ref S308 discloses UE performing a handoff from source protocol stack to target protocol stack and releasing the source connection when timer expired]. However, Jin fails to disclose what Zhang discloses the UE is to perform a first combination of a conditional handover and a two protocol stack handover from the source BS to a target BS in which the UE continues downlink or uplink communication with the source BS via a source protocol stack while the UE performs radio resource control (RRC) processing to configure the handover via a target protocol stack [Fig 7-8 and 11-15 discloses Ref 701 for performing a two protocol stack from the source protocol stack to target protocol stack while Ref 701 continues downlink or uplink with Ref 702 via a source protocol stack of Fig 5-6 and 9-10 and processing RRC message to configure a handover via target protocol, Par. 0028, 0032, 0035]. However, Jin and Wang fail to [Fig 1, Ref S208 is a message which send from source to UE, includes indicator for performing a handoff from first network device “source” to a target network device “target” by selecting a target that meet at least one or more conditions and perform a handover from a protocol stack of source node to protocol stack of target node, Par. 0112-0115, 0135-0141, 0148-0151, 0186, 0196, 0208-0210, 0212-0219].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for receiving a message for requesting a terminal to perform conditional handoff and source protocol stack and target protocol stack handover from source  as disclosed by Yan into a method and system for performing a handover from a first protocol stack to another protocol stack such as dual protocol stack as disclosed by Zhang into the teaching of Jin.  The motivation would have been to prevent data loss.
As claim 11, this claim is rejected with similar rational as claim 2.
As claim 16, Yan discloses handover decision for the UE based at least in part on a measurement report received from the UE [Fig 1, Ref S202]; determine that the UE if  to perform the combination of the conditional handover and the two protocol stack handover based at least in part on performing the handover decision [Fig 1, Ref First network device determines if terminal need to perform conditional handover and first network device protocol stack and second network device protocol stack handover]; and perform respective handover preparations with multiple target BSs, of a [Fig 1, Ref S204 and S205 discloses the first network device exchanges information with the second network devices]; and wherein the one or more processors, to transmit the indication, are configured to transmit the indication to the UE based at least in part on performing the respective handover preparations with the multiple target BSs [Fig 1, Ref 208].
As claim 17, Yan discloses performing the conditional handover and the two protocol stack handover comprises performing a random access channel (RACH) procedure with the target BS before releasing the source BS [Fig 1, Ref S212 and Par. 0213-0216].
As claim 18, this claim is rejected with similar rational as claim 1.
As claim 19, this claim is rejected with similar rational as claim 2.
As claim 20, this claim is rejected with similar rational as claim 3.
As claim 24, this claim is rejected with similar rational as claim 7.
As claim 25, this claim is rejected with similar rational as claim 8.
As claim 26, this claim is rejected with similar rational as claim 9.
As claim 27, this claim is rejected with similar rational as claim 10.
As claim 29, this claim is rejected with similar rational as claim 16.
As claim 30, this claim is rejected with similar rational as claim 17.
Claims 4, 12, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Yan and Zhang as applied to claims 1, 10, 18 above, and further in view of Chang [US 2019/0380081].
[Par. 0230-0234]; and wherein receiving the indication comprises receiving the indication based at least in part on transmitting the capability 
information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as disclosed by Chang into the teaching of Jin and Zhang.  The motivation would have been to reduce the processing time during hand off.
As claim 12, Jin, Yan and Zhang fail to fully disclose what Chang discloses receiving, from the UE, capability information that identifies a capability of the UE to perform at combination of the conditional handover and the two protocol stack handover [Par. 0230-0234];  and wherein determining that the UE is to perform the conditional handover and at least one of the two protocol stack handover or the dual connectivity handover comprises: determining that the UE is to perform the conditional handover and the two protocol stack handover at least in part on receiving the capability information [Par. 0230-0234]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing capability of UE to source in order to allow system to select a handover method as 
As claim 21, this claim is rejected with similar rational as claim 4.
As claim 28, this claim is rejected with similar rational as claim 12.
Claims 5, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin. Yan and Zhang as applied to claims 1, 10 and 18 above, and further in view of Park [US 2018/0279193].
As claim 5, Park discloses the indication is based at least in part on another indication from a mobility management entity (MME), wherein the other indication is based at least in part on at least one of: a type of application associated with the UE, a quality of service level associated with the UE, or an access point network (APN) type associated with a subscription profile of the UE [Par. 0186, 0276, 0278 and 0285 discloses indication based at least in part of QOS such as recovering from failure, context of UE]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for providing the indicator based on the QOS of the terminal as disclosed by Park into the teaching of Yan.  The motivation would have been to prevent data loss.
As claim 13, this claim is rejected with similar rational as claim 5.
As claim 22, this claim is rejected with similar rational as claim 5.
Claims 6, 14 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Yan and Zhang as applied to claims 1, 10, 18 above, and further in view of Mosaic  [US 2020/0084683].
[Par. 0125]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Jin, Yan and Zhang. The motivation would have been to reduce the processing time during hand off.
As claim 14, Jin, Yan and Zhang fail to disclose fully what Moosavi discloses determining a priority of the at least one of the conditional handover, the two protocol stack handover, or a dual connectivity handover based at least in part on the other indication [Par. 0125].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for ranking handovers as disclosed by Moosavi into the teaching of Jin, Yan and Zhang. The motivation would have been to reduce the processing time during hand off.
As claim 23, this claim is rejected with similar rational as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414